Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION

                      CASE NO.: 18-61047-CIV-UNGARO/O'SULLIVAN

  UNITED STATES OF AMERICA,
  Plaintiff,
  v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA, individual,
  Defendants.
  --------------------------------~/

              EXPEDITED MOTION TO INTERVENE AND FOR STAY
       OF DESTRUCTION OF APPLICANTS FOR INTERVENTION'S PROPERTY
          AND CLARIFICATION OF ORDER OF PERMANENT INJUNCTION
                             With incorporated
                          MEMORANDUM OF LAW
                               And attached
                PLEADING OF APPLICANTS FOR INTERVENTION

         Applicants in intervention Jan Aitken, Carol Barrows, David H. Buckles, Barbara Burns,

  Stephanie Ciaramitaro, Evelyn L. Clough, Samuel Colacurio, Eric C. Congiardo, Enrique Corral,

  Lawrence Coughlin, Lydia Cronin, Allison L. Cronin, Paul Decker, Robert Demane, Gay

  D'Sumey, Camilla J. Foreman, Jan Gimian, Darro Grieco, Gail Grill, Naota Hashimoto, Luz C.

  Hernandez, Laurel L. Hodory, Gregory 0. Hudgins, Alan D. Hudson, Karen J. Jeffries, James L.

  Jeffii.es, Maureen Jones, Michael L. Kelby, Mary Klucarich, Deanna M. Lawrence, Suzanne M.

  Lawrence, Francis Magennis, Jeffery Masters, Margarita Mattingly, Elaine Murin, Bernadette

  Newlon, Olivia Newsome-Grieco, Kathryn L. O'Harrow, Robert I. Orenstein, Michael K. Pool,

  Kathleen Rogers, Reid Runzheimer, Mary Sczepaniak, Shannon E. Seth, Deborah Simmons,

  Charmie Smith, Judith Smith, Christen Streufert, Linda T. Taylor, John M. Temple, Thomas


                                               1
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 2 of 23




   Thibodeau, Anthony J. Thynne, Dawn Washkewicz, Pam Washk:ewicz, Steven Waterman, Nancy

   Weaver, Kurt Wellner, Renate Wilson, Dawn Winslow, Joyce Yeargan, Charles Yeargan, each an

   individual whose stem cells (the "Stem Cells") are banked at an FDA-registered tissue bank

   (hereinafter "Applicants" or "Applicants for Intervention", each, an "Applicant") operated by

   Defendant US Stem Cell, Inc. ("US Stem"), move to intervene as of right in this action, pursuant

   to Rule 24(a)(2), Federal Rules of Civil Procedure, or alternatively, move for permissive

   intervention, pursuant to Rule 24(b )(2), and Local Rule 7.1 (d)(2) to protect those Stem Cells from

   destruction, and seek an emergency stay of paragraph 10 of the Order of Permanent Injunction

   issued June 25, 2019 (the "Injunction Order") [D.E. 85.] ordering the destruction ofthe Stem Cells

   on or before July 25,2019. An expedited ruling on this matter is required by July 24,2019, prior

   to the scheduled destruction date. Pursuant to Rule 24(c), Applicants attach their proposed

   Complaint in Intervention. In support of their motions Applicants state:

          1.      Applicants have an urgent, direct and substantial interest m this matter, as

   Applicants' Stem Cells, which are the irreplaceable property of the Applicants, are slated for

   destruction by Thursday, July 25, 2019 pursuant to Paragraph 10 of the Court's Order ofPermanent

   Injunction (the "Injunction Order"). [D.E. 85]

          2.      Applicants for Intervention are individuals who have banked their stem cells for

   storage at the tissue bank operated by US Stem (the "Tissue Bank"), pursuant to a Stem Cell

   Processing and Storage Agreement (the "Storage Agreement").

          3.      Each Applicant's Storage Agreement expressly provides that the Stem Cells stored

   pursuant to the agreement remain the sole property of the individual entering the Storage

   Agreement.




                                                    2
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 3 of 23




          4.     For example, in the Storage Agreement of Applicant Dr. LindaTaylor, the Storage

  Agreement states:

          (d) Notwithstanding Bank's possession of the Tissue and the stem cells derived
          therefrom, Patient is and shall remain the owner of the Tissue and the stem
          cells derived therefrom, until the release or disposition of same by Bank.

  E.g., Storage Agreement between Linda Taylor and US Stem Cell, Inc., attached as Exhibit A to

  the Declaration of Linda Taylor M.D., which, along with the Declarations of multiple Applicants,

  is attached hereto as Composite Exhibit A (Storage Agreement p.3 at Part       II~   3(d)) (emphasis

  added). 1

          5.     The Stem Cells constitute valuable property of each Applicant. Each Applicant has

  paid thousands of dollars in fees to first obtain the Stem Cells and then to cryopreserve and store

  the Stem Cells for future use by such Applicant. Many Applicants suffer from disease and illness

  that has been until recently successfully treated with the Stem Cells. In some cases, the Stem Cells

  offer the Applicants their only viable means of treatment.

         6.      The Tissue Bank where Applicants currently store their Stem Cells is registered

  with the United States Food and Drug Administration (the "FDA") as a human cells, tissues, and

  cellular and tissue-based product establishment", [D.E. 1 ~ 17], pursuant to 21 CFR Part 1271,

  with an FDA Establishment Identifier of 3005825762.             A printout of the public query

  establishment details from the FDA website for the Tissue Bank is attached hereto as Exhibit B.

         7.      On June 25, 2019, the Court issued the Injunction Order requiring that

  "Defendants," including US Stem, "destroy any and all SVF Product that is in Defendants'



  1
    Due to the urgency of the need for relief from the Injunction Order before July 25, 2019, and the
  limited time Intervenors have had to attempt to intervene in this matter, not every Intervenor has
  been able to successfully locate his or her Storage Agreement by the time of filing of this motion.
  Upon information and belief, each Intervenor's Storage Agreement contains substantially
  equivalent language retaining property rights in the Stem Cells for such Intervenor.
                                                  3
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 4 of 23




   possession, custody, or control." [D.E. 83    ~   10] The Injunction Order, therefore, orders the

   destruction of Applicants' Stem Cells.

           8.      Applicants were not named parties to this action prior to the issuance of the

   Injunction Order.

           9.      Applicants received no notice that Plaintiff sought the destruction of their Stem

   Cells in this action.

           10.     The Complaint in this action does not provide any notice, in any way, that the

   United State sought, or that this Court would order, the destruction of the irreplaceable property

   of any of the Applicants. The Complaint does not identify any of the Applicants as a Defendant

   or otherwise connected to the litigation. As this Court has already found, the "SVF product created

   from Intervenor's stem cells and stored at Defendant's facility was not the subject of the action;

   the action was not an in rem proceeding and the SVF Product is not the res before the Court." See

   Order dated July 12, 2019 [D.E. 208, p. 4]. The Complaint does not contain any prayer for relief

   seeking the destruction of any SVF Product, let alone Applicants' Stem Cells.

           11.     Applicants have been afforded no opportunity to be heard before the issuance of

   the Injunction Order requiring the destruction of their property.

           12.     The Injunction Order provides Applicants with no compensation for the Court-

   ordered destruction of their property.

           13.     Applicants cannot replace the Stem Cells currently ordered destroyed with Stem

   Cells of equal quality. Scientific evidence indicates that stem cells that are cryopreserved and

   banked, like Applicants' Stem Cells, maintain the quality and age of the individual they were




                                                     4
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 5 of 23




   extracted from at time when such stem cells were extracted and stored. 2 Because human stem cells

  within a person's body degrade as a person ages, 3 Applicants have no way of replicating their

  stored Stem Cells, which have been extracted and cryopreserved when each Applicant was

  younger. Because the Stem Cells are of a higher quality than any stem cells which could be

  extracted from the Applicants currently or in the future, the Stem Cells are irreplaceable.

          14.     On or after June 28, 2019, the Applicants were notified/or the first time by US

  Stem that their Stem Cells were slated for destruction by US Stem pursuant to the Injunction Order.

  Attached as Exhibit Cis exemplar correspondence dated June 28, 2019 from US Stem informing

  Applicants of the Injunction Order.

          15.    In its "Order" and dated June 25, 2019 [D.E. 82], the Court explained that "[w]hile

  the Court largely agrees with the terms of the United States' proposed injunction, it does not agree

  that the scope of injunctive relief should include all drugs manufactured by Defendants. Injunctive



  2
     See, e.g., Geeta Shroff & Damini Vatsa, Cell Viability ofHuman Embryonic Stem Cells Stored
  for a Period of9 Years, 15 Experimental and Clinical Transplantation 344, 344-349 (2017). A
  copy of this article is attached hereto as Exhibit E.
  3
     See, e.g., Meichen Liu et al., Adipose-Derived Mesenchymal Stem Cells from Elderly Exhibit
  Decreased Migration and Differentiation Abilities with Senescent Properties, 26(9) Cell
  Transplantation 1501, 1505 (20 17) ("[T]he increased age of the donors was found to have a
  significant negative effect on [human adipose-derived mesenchymal stem cells ("hASCs")]
  frequency base on colony-forming unit fibroblasts assay... When considering potential
  applications ofhASCs in cell-based therapeutic strategies, the negative influence of age on hASC
  differentiation potential and migration abilities should be taken seriously."); Monika Mar((dziak et
  a.l., The Influence ofAging on the Regenerative Potential ofHuman Adipose Derived Mesenchymal
  Stem Cells, Stem Cells International, Vol. 2016, at 9 ("Our results found that age significantly
  affected the growth kinetic and the PDT of the investigated groups, with evident differences
  between young and elderly patients ... in clinical practice, due to the lower proliferative rates of
  cells isolated from older patients, it may be necessary to culture and expand MSCs in vitro for a
  longer period before clinical use"); Anastasios Tsekouras, et al., Comparison of the Viability and
  Yield ofAdipose-Derived Stem Cells (ASCs) from Different Donor Areas, 31 In Vivo 1229, 1233
  (2017) ("Literature suggests that except for donor areas, age is another strong determinant of the
  quality of the ASCs. It has been shown that ASCs from younger patients hold a greater proliferative
  capacity and are more efficient in differentiating into mature adipocytes than those from older
  patients"). Copies of the cited articles are attached hereto as Composite Exhibit F.
                                                   5
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 6 of 23




   relief must be limited in scope to remedy the specific harm that results from the conduct found to

   be unlawful." [D.E. 82 p. 1] The Court recognized that the "only 'drug' at issue in this action was

   the SVF product manufactured by Defendants," and was "cognizant of the fact that stem cell

   treatments and products are rapidly evolving, but every such treatment and product is unique and

   whether they constitute 'drugs,' or 'biological products' subject to DFA regulation ... requires

   independent consideration." [D.E. 82 p. 2]

          16.     For the above reasons, and those explained in the incorporated Memorandum of

   Law, the Applicants submit this motion respectfully requesting to (i) intervene in this lawsuit to

   protect their property rights in their valuable and irreplaceable Stem Cells and (ii) to stay the

   destruction of Applicants' Stem Cells.

          17.     Attached hereto as Exhibit Dis Applicants for Intervention's proposed pleading.

                                      MEMORANDUM OF LAW

          I. Applicants for Intervention Have Standing to Intervene

          A party seeking to intervene must have standing under Article III of the United States

   Constitution to intervene in the case. Salvors, Inc. v. Unidentified Wrecked & Abandoned Vessel,

   861 F.3d 1278, 1290 (11th Cir. 2017). The well-settled test for establishing Article III standing

   includes three basic requirements. "First, the plaintiff must have suffered an injury in fact -- an

   invasion of a legally protected interest which is (a) concrete and particularized, and (b) actual or

   imminent, not conjectural or hypothetical." !d., quoting Lujan v. Defenders of Wildlife, 504 U.S.

   555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). "Second, the plaintiff must establish a causal

   connection between its injury and the defendant's conduct. Third, the plaintiff must show that it is

   likely-- and not merely speculative-- that a favorable decision by the court will redress the injury."

   Salvors, Inc., 861 F.3d at 1290 (citing Duty Free Americas, Inc. v. Estee Lauder Cos., 797 F.3d

   1248, 1271 (11th Cir. 2015)).

                                                     6
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 7 of 23




           Applicants satisfy all three standing requirements. Applicants have a Fifth Amendment

  right to not be deprived of their property without due process of law or have their property taken

  without just compensation.

        No person shall be ... be deprived oflife, liberty, or property, without due process of
        law; nor shall private property be taken for public use, without just compensation.

  U.S. Const. Amend. V. This includes property destroyed by virtue of a judicial decree. See e.g.

  Stop the Beach Renourishment, Inc. v. Florida Dept. of Environmental Protection, 560 U.S. 702,

  715 (2010) ("the Takings Clause bars the State from taking private property without paying for it,

  no matter which branch is the instrument of the taking."). Applicants' property interests are being

  invaded by the imminent destruction of Applicants' Stem Cells pursuant to the Injunction Order

  which resulted, solely and exclusively, from Defendants' failure to meet FDA standards at

  Defendants' clinic, which is separate and distinct from the Tissue Bank. Finally, this Court has

  the power to redress the potential irreparable harm to Applicants by granting the relief sought in

  the Complaint and preventing destruction of Applicants' Stem Cells pursuant to the Injunction

  Order.

           II.     Intervention as a Matter of Right

            Applicants are entitled to intervene in this action as a matter of right. Rule 24, Federal

  Rules of Civil Procedure, in relevant part, provides that:

           (a)     Intervention of Right. Upon timely application anyone shall be permitted to
           intervene in an action: ... (2) when the applicant claims an interest relating to the
           property or transaction which is the subject of the action and the applicant is so
           situated that the disposition of the action may as a practical matter impair or impede
           the applicant's ability to protect that interest, unless the applicant's interest is
           adequately represented by existing parties.

           A party seeking to intervene as a matter of right must show that "(1) his application to

  intervene is timely; (2) he has an interest relating to the property or transaction which is the subject

  ofthe action; (3) he is so situated that disposition of the action, as a practical matter, may impede

                                                     7
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 8 of 23




   or impair his ability to protect that interest; and (4) his interest is represented inadequately by the

   existing parties to the suit." Fox v. Tyson Foods, Inc., 519 F.3d 1298, 1302 (11th Cir. 2008) (citing

   Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989)). When the applicant makes the

   required showing, intervention must be permitted. Stone v. First Union Corp., 371 F.3d 1305 (11th

   Cir. 2004); U.S. v. State of Ga., 19 F.3d 1388 (11th Cir. 1994). The Applicants' motion for

   intervention meets each of these criteria identified in Fox.

          A. The Motion to Intervene is Timely.

          The Applicants' motion for intervention is timely because, although the United States filed

   suit in May 2018, neither the United States nor US Stem gave the Applicants any notice of this

   lawsuit until June 28, 2019 (17 days ago), when US Stem first notified Applicants that their Stem

   Cells were slated for destruction pursuant to the Injunction Order. Ex. C. Even if Applicants had

   been given prior notice of the suit, there is nothing in the Complaint that could have reasonably

   put them on notice that this lawsuit endangered their interests in their Stem Cells, which were

   stored in the US Stem-operated Tissue Bank (which the FDA had not cited for any wrongdoing),

   not Defendant US Stem Cell Clinic, LLC's ("USSCC") treatment clinic (the "Clinic"). The

   Complaint alleged unapproved action by USSCC in the Clinic, and made no allegations with

   respect to actions taken by US Stem with respect to Stem Cells Stored at the Tissue Bank. See

   Generally D.E. 1, and paragraphs 9-12 therein. As this Court has already found, the "SVF product

   created from Intervenor's stem cells and stored at Defendant's facility was not the subject of the

   action; the action was not an in rem proceeding and the SVF Product is not the res before the

   Court." See Order dated July 12, 2019 [D.E. 208, p. 4]. The Complaint does not contain any prayer

   for relief seeking the destruction of any SVF Product, let alone Applicants' Stem Cells.




                                                      8
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 9 of 23




           ''Timeliness is not limited to chronological considerations but 'is to be determined from

  all the circumstances'." Stallworth v. Monsanto Co., 558 F.2d 257,263 (5th Cir. 1977). In Georgia

  v. US. ArmyCorps ofEngineers, 302 F.3d 1242 (11th Cir. 2002), the Eleventh Circuit emphasized

  that: "Timeliness is not a word of exactitude or of precisely measurable dimensions. The

  requirement of timeliness must have accommodating flexibility toward both the court and the

  litigants if it is to be successfully employed to regulate intervention in the interest of justice." Id.

  at 1259. Intervention may be timely filed even if it occurs after a case has concluded; timeliness

  depends on the circumstances of each case. Comm 'r, Ala. Dep't of Corr. v. Advance Loc. Media,

  LLC, 918 F.3d 1161, 1171 (11th Cir. 2019); Acree v. Republic of Iraq, 370 F.3d 41, 50 (2004)

  ("Post-judgment intervention is often permitted ... where the prospective intervenor's interest did

  not arise until the appellate stage or where intervention would not unduly prejudice the existing

  parties."), abrogated on other grounds by Republic of Iraq v. Beaty, 556 U.S. 848 (2009); Cf

  Salvors, Inc., 861 F.3d at 1294 (11th Cir. 2017) (finding intervention timely even though the

  contested order was entered 33 years earlier).

          A district court must consider four factors in assessing timeliness, namely "(1) the length

  of time during which the would-be intervenor knew or reasonably should have known of his

  interest in the case before he petitioned for leave to intervene; (2) the extent of prejudice to the

  existing parties as a result of the would-be intervenor's failure to apply as soon as he knew or

  reasonably should have known of his interest; (3) the extent of prejudice to the would-be intervenor

  if his petition is denied; and (4) the existence of unusual circumstances militating either for or

  against a determination that the application is timely." United States v. Jefferson Cty., 720 F.2d

  1511, 1516 (11th Cir. 1983) (citing Stallworth, 558 F.2d at 264-66). Each ofthese factors weighs

  in favor of intervention.



                                                    9
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 10 of 23




          First, Applicants immediately took action upon learning that their property was threatened.

   Applicants for Intervention had no notice of this litigation or the underlying FDA investigation

   into the US Stem Cell parties until June 28,2019, 17 days ago, when they were sent notice for the

   first time from Defendants of the Injunction Order requiring destruction of Applicants' Stem Cells.

   In the 17 days since receiving notice of the Injunction Order, Applicants investigated their options,

   retained the undersigned and filed this Motion.

          In the Court's Order dated July 12, 2019 [D.E. 208], the Court finds that this action has

   been pending for over a year and has received substantial national press coverage. The Court does

   not identify the specific press coverage nor find that any of the Applicants actually saw the press

   coverage. The Declarations of Applicants filed contemporaneously with this motion indicate that

   they did not have any knowledge of such press coverage. Perhaps more fundamental, even if the

   Applicants had seen such unidentified press coverage, this still would not have put the Applicants

   on notice that their property (the Stem Cells) were are risk ofbeing ordered destroyed because the

   Complaint never sought that relief. Sierra Club v. Espy, 18 F.3d 1202, 1206 (5th Cir. 1994).

   Rather, as the Court has already held, the "SVF product created from Intervenor's stem cells and

   stored at Defendant's facility was not the subject of the action; the action was not an in rem

   proceeding and the SVF Product is not the res before the Court." See Order dated July 12, 2019

   [D.E. 208, p. 4]. Thus, the press coverage could not, as a matter oflaw, have provided Applicants

   notice that they risked destruction of their Stem Cells unless they intervened earlier in this action.

          In Sierra Club, 18 F.3d at 1206, the Fifth Circuit faced a comparable procedural posture.

   Environmentalist groups initiated a lawsuit to challenge certain United States Forest Service

   practices for managing four national forests in Texas. After the District Court entered an injunction

   order granting broader relief than requested in the original complaint, and at odds with the



                                                     10
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 11 of 23




   magistrate judge's recommendations with respect to a subsequent iteration of the complaint, the

   district denied a motion to intervene by certain trade associations who purchased timber from the

   forests at issue. The Fifth Circuit reversed the denial of intervention, despite the fact that one of

   the intervenors had previously participated as amicus curiae in the case, because ''the status of the

   ... claims changed dramatically over the course of the lawsuit" and the injunction granted broader

   relief than requested in the complaint. Specifically, the injunction was applied in a way that

   applied to all timber sales, not just the sales challenged by the plaintiffs, and the intervenors could

   not have anticipated this until entry of the injunction. Because the intervenors moved to intervene

   within two months of the issuance of the preliminary injunction, when it first became clear that

   the types of timber sales that involved their interests would be affected, the Fifth Circuit held that

  their motion was timely, and reversed the denial of intervention. Sierra Club, 18 F.3d at 1206.

   Compare Staley v. Harris Cty. Tex., 160 F. App'x 410, 412 (5th Cir. 2005) (holding motion to

  intervene untimely where substantial media coverage existed in a case regarding the specific relief

  sought by the plaintiff- removal of a monument owned by the proposed intervenor from in front

  of a courthouse - and the proposed-intervenor's Director of Operations actually testified

  concerning the monument at trial).

          Second, permitting intervention m the instant case will not delay- or prejudice the

  adjudication of the rights of the original parties. The Parties to this suit have already had the

  opportunity to argue their positions before this Court, which has resulted in entry of a final

  judgment. Applicants for Intervention do not seek to alter the Court's findings of facts of

  conclusions oflaw with respect to the USSCC Clinic; rather Applicants seek to intervene only for

  the limited purpose of staying the destruction of their property without due process oflaw, namely

  their own Stem Cells which are currently slated for destruction. "The requirement of timeliness is



                                                    11
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 12 of 23




   not a tool of retribution to punish the tardy would-be intervenor, but rather a guard against

   prejudicing the original parties by the failure to apply sooner ... Federal courts should allow

   intervention 'where no one would be hurt and greater justice could be attained."' Sierra Club, 18

   F.3d at 1205 (internal citations omitted).

           Staying the destruction of Applicants' Stem Cells would harm no one - it would not

   interfere with the requested relief that the Defendants "be permanently restrained and enjoined

   from directly or indirectly doing any act with respect to a drug ... that results in the drug being

   adulterated or misbranded ... if such act is done while such drug ... is held for sale," [D.E. 1 at

   16], because the Storage Agreements make clear that Applicants' Stem Cells are Applicants'

   property, so there is no risk that Defendants could market or sell the Stem Cells as a drug to the

   general public. See Ex. A (Storage Agreement pp.3 at Part II~ 3(d)). On the other hand, destruction

   of Applicants' Stem Cells would cause severe harm to Plaintiffs. Compare United States v. United

   States Steel Corp., 548 F.2d 1232, 1235 (5th Cir. 1977) (Steelworkers' union's motion to intervene

   was untimely where the Environmental Protection Agency had negotiated a settlement dispensing

   defendant Steel company from compliance with an air quality plan for 13 months in return for the

   company's agreement to not seek judicial review of the consent decree, the union's intervention

   would allow such further judicial review, and the union was aware of (and had been given the

   opportunity to comment on) the proposed consent decree, but did not seek to intervene until nearly

   a year after the order enforcing the decree was entered by the court.)

          As the Court has acknowledged, "a post-judgment motion to intervene is not untimely if

   the putative intervenor acts as soon as it is clear that the parties will not represent its interests."

   [D.E. 208 p. 3] (quoting Amarin Pharm. Ireland Ltd. v. Food & Drug Admin., 139 F. Supp. 3d

   437, 444 (D.D.C. 2015) (citing United Airlines, Inc. v. McDonald, 432 U.S. 385 (1977))). As



                                                     12
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 13 of 23




   discussed in further detail in Section D below, it was not until entry of the Injunction Order that it

   became clear to the Applicants that US Stem would not adequately represent their interests.

          Third, Applicants face severe prejudice if their irreplaceable property is to be destroyed

   without due process of law. Not only will Applicants lose their significant monetary investment

   unless they are permitted to be heard, they will lose the potentially life-saving and irreplaceable

   Stem Cells.

          Fourth, Applicants face Court-ordered destruction of their Stem Cells in unusual

   circumstances. Applicants were entirely denied notice and an opportunity to be heard in this action

  before issuance of the Injunction Order and, even if they had been given notice of the action, the

  pleadings fail to put anyone on notice that the Plaintiff sought destruction of Applicants Stem Cells

  being stored at the FDA registered Tissue Bank.

          B. Applicants Have an Interest Relating to the Transaction Which is the Subject of
             the Action.
          This element requires intervenors to demonstrate that they have a legally protectable

  interest. United States v. South Fla. Water Mgmt. Dist., 922 F.2d 704, 707 (11th Cir. 1991 ). Under

  Rule 24(a)(2), Fed. R. Civ. P., intervention must be supported by a "direct, substantial, legally

  protectible interest in the proceeding," but ''need not, however, be of a legal nature identical to that

  of the claims asserted in the main action." Chiles v. Thornburgh, 865 F.2d 1197, 1213-14 (11th

  Cir. 1989)(citation and quotation marks omitted). The inquiry on this issue is a flexible one, which

  focuses "on the particular facts and circumstances surrounding" each motion for intervention. !d.

          In this case, the Applicants have a clear legal interest in protecting their ownership rights

  to the Stem Cells and protecting that property from destruction. Numerous cases support the rule

  that an individual claiming title to property has a legal interest in litigating when such property is

  threatened. See, e.g., Atlantis Dev. Corp. v. United States, 379 F.2d 818 (5th Cir. 1967) (Claim of


                                                    13
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 14 of 23




   ownership by development corporation to certain property was interest adequate for intervention

   as of right in an action by the United States for injunctive relief against two other companies to

   prohibit certain activities in connection with that property); Deauville Associates, Inc. v. Eristavi-

   Tchitcherine, 173 F.2d 745 (5th Cir. 1949) (Corporation which was formed after commencement

   of lawsuit, and which was assignee of alleged interest in subject matter of litigation of parties to

   lawsuit, was entitled to intervene as of right in action by virtue of Rule 24(a)(2).); Treasure

   Salvors, Inc. v. Unidentified Wrecked and Abandoned Sailing Vessel, 459 F. Supp. 507, 513 (S.D.

   Fla. 1978) affd in part and rev'd in part on other grounds 458 U.S. 670, 102 S. Ct. 3304, 73 L.

   Ed. 2d 1057 (1982) (Florida state agency had a right to intervene in an in rem action brought by

   treasure-salvage company to confirm its title to a sunken and abandoned vessel); US. Commodity

   Futures Trading Comm'n v. Giddens, 2012 U.S. Dist. LEXIS 23728,2012 WL 603592 at *7 (N.D.

   Ga. Feb. 24, 2012) (investor was entitled to intervene in suit by United States Commodity Futures

   Trading Commission against managers of commodity investment pools alleged to have

   misappropriated multiple investor funds where investor sought return of $80,000.00 he had

   transferred to managers prior to freezing of assets held by managers and none of the parties

   objected to intervention). An individual may properly retain their property interests in human

   tissue by contract. York v. Jones, 717 F. Supp. 421, 427 (E.D. Va. 1989) (plaintiffs retained

   property rights in their frozen embryos pursuant to a written contract); compare Greenberg v.

   Miami Children's Hosp. Research Inst. , Inc., 264 F.Supp.2d 1064 (S.D. Fla. 2003) (individuals

   did not retain a property right in their tissue after it was donated for medical research). Here,

   Applicants maintained their property interest in the subject Stem Cells by contract. Because the

   Injunction Order requires destruction of Applicants' property, Applicants have a direct, clear,

   legally protectable interest supporting intervention as a matter of right.



                                                     14
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 15 of 23




          C. Disposition Of The Action, As A Practical Matter, Will Impede And Impair The
             Applicants' Ability To Protect Their Interests.

          Under circuit precedent, "[a]ll that is required under Rule 24(a)(2) is that the would-be

   intervener be practically disadvantaged by his exclusion from the proceedings." Salvors, Inc., 861

   F.3d at 1295 (quoting Huffv. Comm'r ofIRS, 743 F.3d 790, 800 (11th Cir. 2014)); see also Tech.

   Training Assocs. v. Buccaneers Ltd. P'ship, 874 F.3d 692, 696 (11th Cir. 2017) (Individuals may

   intervene as a matter of right where a judgment in a case will definitively determine individuals'

   substantive rights). Here, Applicants own the Stem Cells. Any disposition of this action through

   enforcement of the Injunction Order (in its current broad form) without allowing Applicants'

   intervention would permanently deprive Applicants of their opportunity to be heard in connection

   with the deprivation of their property. The fundamental requirements of due process provide that

   a party must be given an opportunity to be heard before being deprived of their property rights.

   See Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 313 (1950) ("[A]t a minimum [the

   Due Process Clause] require[s] that deprivation of life, liberty or property by adjudication be

   preceded by notice and opportunity for hearing appropriate to the nature of the case."). If the

   Injunction Order is enforced as is, the Stem Cells will be destroyed, Applicants will have been

  denied their rights to due process under the United States Constitution and the Applicants will be

  irrevocably denied potentially life-saving medical treatment.

          D. The Applicants For Intervention's Interests Are Represented Inadequately By
             The Existing Parties To The Suit.

          With respect to the fourth factor, the "requirement of the Rule is satisfied if the applicant

  shows that representation of his interest 'may be' inadequate; and the burden of making that

  showing should be treated as minimal." Clarkv. Putnam Cty., 168 F.3d 458,461 (11th Cir. 1999)

  (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n. 10,92 S. Ct. 630, 636 n. 10, 30



                                                   15
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 16 of 23




   L. Ed. 2d 686 (1972)); Salvors, Inc., 861 F.3d at 1295; Chiles, 865 F.2d at 1214. The Applicants

   have carried this minimal burden. Plainly, neither the United States nor US Stem adequately

   represent Applicants' interests. The United States is adverse to Applicants having belatedly sought

   wholesale destruction of the Stem Cells (even though this was never included in the prayer for

   relief in the Complaint). Meanwhile US Stem has focused its defense on arguments that its Clinic

   and the procedures practiced therein should not be regulated by the FDA at all. As this Court

   found, the "subject of this FDA enforcement action is whether Defendant's SVF product is a 'drug'

   within the meaning of the FDCA, such that the FDA has the authority to regulate its manufacture

   and sale." Order dated July 12, 2019 [D.E. 208, p. 5]. In makingits defenses, US Stem essentially

   ignored the status of Applicants' Stem Cells in storage at the Tissue Bank since this was never an

   issue in the litigation.

            Inadequate representation will most commonly be found when the interests of the existing

   parties are adverse to, or different from, those of the applicant for intervention. Thurman v. FDIC,

   889 F.2d 1441 (5th Cir. 1989). See Stone v. First Union Corp., 371 F.3d 1305, 1312 (lith Cir.

   2004) ("Although all of the plaintiffs allege to have been subject to the same plan of age

   discrimination, the manner in which they were discriminated against may not be identical.");

   Karsner v. Lothian, 532 F.3d 876, 886 (D.C. Cir. 2008) (holding that the Maryland Securities

   Commissioner had a right to intervene in an action that would have resulted in expunging a

   customer's complaint against a securities broker from the Central Registration Depository

   ("CRD") because "neither party to the action represents the Commissioner's interest in protecting

   the integrity of the CRD''). However, "[a]ny doubt concerning the propriety of allowing

   intervention should be resolved in favor of the proposed intervenors because it allows the court to

   resolve all related disputes in a single action." Federal Sav. & Loan v. Falls Chase Sp. Taxing



                                                   16
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 17 of 23




   Dist., 983 F.2d 211, 216 (11th Cir. 1993). Here, interests ofDefendant US Stem and Applicants

   are neither the same nor are they aligned. US Stem cannot assert ownership interests over the

   Applicants' Stem Cells, and Applicants have the ability to take their Stem Cells to other companies

   and/or other jurisdictions where their use is lawful and proper. 4 This, of course, would be contrary

   to the commercial interests of US Stem as it would lose the business associated with storing the

   Stem Cells should Applicants exercise this option.

          Clearly, the rights of the Applicant owners of the Stem Cells ordered to be destroyed have

   not been adequately represented by either party to this case as is best evidenced by Paragraph 10

   of the Injunction Order which requires the destruction of those Stem Cells. Further, US Stem has

   taken no concrete steps indicating that it intends to vigorously defend Applicants' property rights

   in the Stem Cells on appeal; to date there has been no notice of appeal filed by US Stem, the

   Injunction Order requires destruction of the Stem Cells prior to expiration of the sixty-day appeal

   period, and the filing of an appeal may not necessarily stay the destruction of Applicants' Stem

   Cells. Applicants have no control over or say in the decisions that the US Stem Defendants may

  make with respect to any appeal or the arguments made therein. Applicants, therefore, do not have

  their interests adequately represented by any party in these proceedings.

          Because the Applicants meet all of Rule 24(a)'s criteria for intervention as a matter of right,

  the Court should grant this Motion and stay destruction of Applicants' Stem Cells.




  4
    Intervenors are in the process of researching their options with respect to the potential permitted
  uses of their Stem Cells in jurisdictions where such therapies have been conducted legally. See,
  e.g., https://www. cnn. com/20 18/04/27/health/jack-nicklaus-stem-cell-therapvlindex.html,
  reporting on adipose-derived stem cell therapy conducted in Germany.
                                                    17
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 18 of 23




                                           II. Permissive Intervention

           Alternatively, Applicants seek to intervene at the discretion of the Court through Rule

   24(b ), allowing for permissive intervention. An applicant for permissive intervention must show

   "(I) his application to intervene is timely; and (2) his claim or defense and the main action have a

   question oflaw or fact in common." Chiles, 865 at 1213. The Applicants' application meets these

   criteria. This application is timely for the reasons advanced in support of intervention as a matter

   of right. Applicants only received notice of this litigation and the danger it posed to their Stern

   Cells on June 25, 2019 after entry of the Injunction Order; otherwise, this Motion would have been

   filed much earlier in the litigation.

           Applicants' efforts to preserve their Stern Cells banked at US Stern Cell unquestionably

   shares common questions of fact and law with the claims being pursued by the United States

   against the US Stern Cell Defendants, because Applicants' Stern Cells have been included, by

   virtue of the broad language in the current form of the Injunction Order, among the SVF Product

   that is slated for destruction.

           WHEREFORE, Applicants respectfully request permission to intervene as intervenors as

   of right, or alternatively, to intervene through permissive intervention.       Applicants further

   respectfully request an immediate stay of Paragraph 10 of the Injunction Order requiring

   destruction of the Stern Cells stored at the Tissue Bank pending adjudication on the merits of

   Applicants' Complaint in Intervention.




                                                       18
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 19 of 23
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 20 of 23
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 21 of 23




                                         SERVICE LIST

    Michael S. Blume                               Representing:
    Venable LLP
   Rockefeller Center                              US Stem Cell Clinic, LLC
    1270 Avenue of the Americas, 24th Floor        (Defendant)
   New York, NY
   212-503-0699                                    US Stem Cell Clinic, Inc.
   msblume@venable.com                             (Defendant)
   Designation: Retained
   Assigned: 0411112019                            Kristin C. Comella
   PRO HAC VICE                                    (Defendant)
   ATTORNEY TO BE NOTICED
   Loren Harley Cohen                              Representing:
   Mitrani, Rynor, Adamsky & Toland, P.A
   301 Arthur Godfrey Road                         US Stem Cell Clinic, LLC
   Penthouse                                       (Defendant)
   Miami Beach, FL 33140
   305-358-0050                                    US Stem Cell Clinic, Inc.
   358-0550(fax)                                   (Defendant)
   lcohen@mitrani.com
   Assigned: 07/16/2018                            Kristin C. Comella
   LEAD ATTORNEY                                   (Defendant)
   ATTORNEY TO BE NOTICED
                                                   Theodore Gradel
                                                   (Defendant)
   Stephen R. Freeland                             Representing:
   Venable LLP
   600 Massachusetts Avenue, NW                    US Stem Cell Clinic, LLC
   Washington, DC 20001                            (Defendant)
   202-344-4837
   srfreeland@venable.com                          US Stem Cell Clinic, Inc.
   Designation: Retained                           (Defendant)
   Assigned: 05/22/2018
   PRO HAC VICE                                    Kristin C. Comella
   ATTORNEY TO BE NOTICED                          (Defendant)

                                                   Theodore Gradel
                                                   (Defendant)
   Mary M. Gardner                                 Representing:
   Venable LLP
   600 Massachusetts A venue, NW                   US Stem Cell Clinic, LLC
   Washington, DC 20001                            (Defendant)
   202-344-4398
   mmgardner@venable.com                           US Stem Cell Clinic, Inc.
   Designation: Retained                           (Defendant)

                                              21
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 22 of 23




    Assigned: 05/22/2018
    PROHAC VICE
    ATTORNEY TO BE NOTICED
                                          lo      !
                                                      Kristin C. Comella
                                                      Defendant)                 I
                                                  j Theodore Gradel
                                                      (Defendant)
     Roger J. Gural                                   Representing
     United States Department of Justice                                         I



     Civil Division, Office of Consumer Litigation j United States of America
     450 5th Street, NW                              (Plaintiff)
     Washington, DC 20001
     202-307-0174
     202-514-8742 (fax)
     Reger.gural@usdoj .gov
     Designation: Retained
     Assigned: 05/09/2018
     LEAD ATTORNEY
     ATTORNEY TO BE NOTICED
     Todd H. Halpern                                 Representing:
     Venable LLP
   1
     600 Massachusetts Avenue, NW                    US Stem Cell Clinic, LLC
   ' Washington, DC 20001                            (Defendant)
     202-344-4152
     thhaluem@venable.com                            US Stem Cell Clinic, Inc.
     Designation: Retained                         I (Defendant)
     Assigned:  05/22/2018
   I
   1

     PRO HAC VICE                                 I  Kristin C. Comella
     ATTORNEY TO BE NOTICED                          (Defendant)

                                                      Theodore Gradel
                                                      (Defendant)
     Todd H. Harrison                                 Representing:
     Venable LLP
     600 Massachusetts Avenue, NW                     US Stem Cell Clinic, LLC
     Washington, DC 20001                             (Defendant)
     202-344-4152
     thharrison@venable.com                         US Stem Cell Clinic, Inc.
   1 Designation: Retained                        ' (Defendant)
     Assigned: 05/22/2018
    PROHACVICE                                        Kristin C. Comella
    ATTORNEY TO BE NOTICED                            (Defendant)



       Isaac Jaime Mitrani                            Representing:
       Mitrani, R or Adamsk

                                                 22
Case 0:18-cv-61047-UU Document 215 Entered on FLSD Docket 07/15/2019 Page 23 of 23




   301 Arthur Godfrey Road                  US Stem Cell Clinic, LLC
   Penthouse                                (Defendant)
   Miami Beach, FL 33140
   (305) 358-0050                           US Stem Cell Clinic, Inc.
   (305) 358-0050 (fax)                     (Defendant)
   imitrani@mitrani.com
   Assigned: 05/16/2018                     Kristin C. Comella
   ATTORNEY TO BE NOTICED                   (Defendant)

                                            Theodore Gradel
                                            (Defendant)
   James Alan Weinkle                       Representing
   United States Attorney's Office
   99 N .E. 4th Street                      United States of America
   Suite 300                                (Plaintiff)
   Miami, FL 33132
   (305) 961-9290
   (305) 530-7139 (fax)
   J ames.weinkle@usdoj .gov
   Designation: Retained
   Assigned: 05/10/2018
   LEAD ATTORNEY
   ATTORNEY TO BE NOTICED




                                       23
